


110 HR 4243 IH: Indian School Construction

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4243
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Pomeroy (for
			 himself, Mr. Brady of Texas, and
			 Ms. Herseth Sandlin) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committees on Education
			 and Labor and Natural
			 Resources, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for the issuance of bonds to provide funding
		  for the construction of schools of the Bureau of Indian Affairs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Indian School Construction
			 Act.
		2.DefinitionsIn this Act:
			(1)BureauThe
			 term Bureau means the Bureau of Indian Affairs.
			(2)IndianThe
			 term Indian means any individual who is a member of an Indian
			 tribe.
			(3)Indian
			 tribe
				(A)In
			 generalThe term Indian tribe has the meaning given
			 the term Indian tribal government in section 7701(a)(40) of the
			 Internal Revenue Code of 1986 (as modified by section 7871(d) of that
			 Code).
				(B)InclusionThe
			 term Indian tribe includes any consortium of Indian tribes
			 approved by the Secretary.
				(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)Tribal
			 schoolThe term tribal school means an elementary
			 school, secondary school, or dormitory that—
				(A)is operated by a
			 tribal organization or the Bureau for the education of Indian children;
			 and
				(B)receives financial
			 assistance for the operation of the school or dormitory under an appropriation
			 for the Bureau under a contract, grant, or agreement, or for a Bureau-operated
			 school, under—
					(i)section 102,
			 103(a), or 208 of the Indian Self-Determination
			 and Education Assistance Act (25 U.S.C. 450f, 450h(a), and 458d);
			 or
					(ii)the
			 Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.).
					3.Issuance of
			 bonds
			(a)In
			 generalThe Secretary shall establish a pilot program under which
			 the Secretary shall provide to eligible Indian tribes the authority to issue
			 qualified tribal school modernization bonds to provide funds for the
			 construction, rehabilitation, and repair of tribal schools, including advance
			 planning and design of tribal schools.
			(b)Eligibility
				(1)In
			 generalTo be eligible to issue a qualified tribal school
			 modernization bond under the program under subsection (a), an Indian tribe
			 shall—
					(A)prepare and submit
			 to the Secretary a plan of construction that meets the requirements of
			 paragraph (2);
					(B)provide for
			 quarterly and final inspection by the Bureau of each project to be funded by
			 the bond; and
					(C)ensure that the
			 facilities to be funded by the bond will be used primarily for elementary and
			 secondary educational purposes for the period during which the bond remains
			 outstanding.
					(2)Plan of
			 constructionThe requirements referred to in paragraph (1)(A) are
			 that the plan shall—
					(A)contain a
			 description of the construction to be carried out using funds provided under a
			 qualified tribal school modernization bond;
					(B)demonstrate that a
			 comprehensive survey has been carried out regarding the construction needs of
			 the applicable tribal school;
					(C)contain assurances
			 that funding under the bond will be used only for the activities described in
			 the plan;
					(D)contain a response
			 to the evaluation criteria contained in the document entitled
			 Instructions and Application for Replacement School Construction,
			 Revision 6 and dated February 6, 1999; and
					(E)contain any other
			 reasonable and related information that the Secretary determines to be
			 appropriate.
					(3)PriorityIn
			 determining whether an Indian tribe is eligible to participate in the program
			 under this section, the Secretary shall give priority to Indian tribes that, as
			 demonstrated by the plans of construction of the Indian tribes, will fund
			 projects—
					(A)described in the
			 list of the Bureau entitled Education Facilities Replacement
			 Construction Priorities List as of FY 2004 (69 Fed. Reg. 13870) (or
			 successor regulations); or
					(B)that meet the
			 criteria for ranking schools described in the document entitled
			 Instructions and Application for Replacement School Construction,
			 Revision 6 and dated February 6, 1999.
					(4)Advance planning
			 and design funding
					(A)In
			 generalAn Indian tribe may propose in the plan of construction
			 of the Indian tribe to receive advance planning and design funding from the
			 tribal school modernization escrow account established under subsection
			 (f)(2).
					(B)ConditionsAs
			 a condition of receiving advance planning and design funds under subparagraph
			 (A), an Indian tribe shall agree—
						(i)to
			 issue qualified tribal school modernization bonds after the receipt of the
			 funds; and
						(ii)to
			 deposit into the escrow account or a fund managed by a trustee under subsection
			 (d)(3) an amount equal to the amount of funds received from the escrow
			 account.
						(c)Permissible
			 activitiesIn addition to the use described in subsection (a), an
			 Indian tribe may use amounts received through the issuance of a qualified
			 tribal school modernization bond—
				(1)to enter into, and
			 make payments under, contracts with licensed and bonded architects, engineers,
			 and construction firms—
					(A)to determine the
			 needs of a tribal school; and
					(B)for the design and
			 engineering of a tribal school;
					(2)to enter into, and
			 make payments under, contracts with financial advisors, underwriters,
			 attorneys, trustees, and other professionals to provide assistance to the
			 Indian tribe in issuing the bonds; and
				(3)to carry out other
			 such activities as the Secretary determines to be appropriate.
				(d)Bond
			 trustee
				(1)In
			 generalNotwithstanding any other provision of law, any qualified
			 tribal school modernization bond issued by an Indian tribe under this section
			 shall be subject to a trust agreement between the Indian tribe and a
			 trustee.
				(2)TrusteeAny
			 bank or trust company that meets the requirements established by the Secretary
			 may serve as a trustee for purposes of paragraph (1).
				(3)Content of trust
			 agreementA trust agreement entered into by an Indian tribe under
			 this subsection shall specify that the trustee, with respect to any bond issued
			 under this section, shall—
					(A)act as a
			 repository for the proceeds of the bond;
					(B)make payments to
			 bondholders;
					(C)receive, as a
			 condition to the issuance of the bond, a transfer of funds from the tribal
			 school modernization escrow account under subsection (f)(2), or from other
			 funds furnished by or on behalf of the Indian tribe, in an amount that,
			 together with interest earnings from the investment of the funds in obligations
			 of or fully guaranteed by the United States, or from other investments under
			 subsection (j), will be sufficient to pay timely and in full the entire
			 principal amount of the bond on the stated maturity date of the bond;
					(D)invest the funds
			 received in accordance with subparagraph (C); and
					(E)hold and invest
			 the funds in a segregated fund or account under the agreement, to be used
			 solely to pay the costs of activities described in subsection (c).
					(4)Requirements for
			 making direct payments
					(A)In
			 generalNotwithstanding any other provision of law, the trustee
			 shall make each payment described in paragraph (3)(E) in accordance with such
			 requirements as the Indian tribe may prescribe in the trust agreement under
			 paragraph (3).
					(B)Payments to
			 contractorsAs a condition of making a payment to a contractor
			 under paragraph (3)(E), the trustee shall require an inspection of the project
			 of the contractor, to ensure the completion of the project, by—
						(i)a
			 local financial institution; or
						(ii)an
			 independent inspecting architect or engineer.
						(C)ContractsEach
			 contract under paragraphs (1) and (2) of subsection (c) shall require, or be
			 renegotiated to require, that each payment under the contract shall be made in
			 accordance with this subsection.
					(e)Payments of
			 principal and interest
				(1)Principal
					(A)In
			 generalNo principal payment on any qualified tribal school
			 modernization bond shall be required until the final, stated maturity of the
			 bond.
					(B)Maturity
						(i)In
			 generalThe final, stated maturity of a qualified tribal school
			 modernization bond shall be not later than the date that is 15 years after the
			 date of issuance of the bond.
						(ii)ExpirationOn
			 expiration of a qualified tribal school modernization bond under clause (i),
			 the entire outstanding principal under the bond shall become due and
			 payable.
						(2)InterestIn
			 lieu of interest on a qualified tribal school modernization bond, there shall
			 be provided a tax credit under section 1400U of the Internal Revenue Code of
			 1986.
				(f)Bond
			 guarantees
				(1)In
			 generalPayment of the principal portion of a qualified tribal
			 school modernization bond issued under this section shall be guaranteed solely
			 by amounts deposited with each respective bond trustee as described in
			 subsection (d)(3)(C).
				(2)Escrow
			 account
					(A)In
			 generalThe Secretary may deposit not more than $50,000,000 into
			 a tribal school modernization escrow account.
					(B)Additional
			 amounts
						(i)In
			 generalThe Secretary may accept for transfer into the tribal
			 school modernization escrow account amounts from, as the Secretary determines
			 to be appropriate—
							(I)other Federal
			 departments and agencies (such as amounts made available for facility
			 improvement and repairs);
							(II)non-Federal
			 public or private sources.
							(ii)TreatmentAmounts
			 transferred into the escrow account pursuant to clause (i) shall not reduce the
			 amount eligible to be deposited into the account under subparagraph (A).
						(C)Investment of
			 certain fundsAmounts made available to carry out any project
			 included on the list of the Bureau entitled Education Facilities
			 Replacement Construction Priorities List as of FY 2004 (or successor
			 regulations) (69 Fed. Reg. 13870) shall—
						(i)be
			 invested in accordance with subsection (j); and
						(ii)at
			 the discretion of the Secretary—
							(I)be used to pay any
			 increase in project costs or other facility costs of the project for which the
			 amounts are made available; or
							(II)be deposited into
			 the tribal school modernization escrow account.
							(g)Limitations
				(1)Obligation to
			 repay
					(A)In
			 generalNotwithstanding any other provision of law, the principal
			 amount of any qualified tribal school modernization bond issued under this
			 section shall be repaid only to the extent of any escrowed funds provided under
			 subsection (d)(3)(C).
					(B)TreatmentNo
			 qualified tribal school modernization bond issued by an Indian tribe shall be
			 an obligation of, and no payment of the principal of such a bond shall be
			 guaranteed by, the United States, an Indian tribe, or a tribal school.
					(2)Land and
			 facilitiesNo land or facility purchased or improved using
			 amounts provided under a qualified tribal school modernization bond issued
			 under this section shall be mortgaged or used as collateral for the
			 bond.
				(h)Sale of
			 bondsA qualified tribal school modernization bond may be sold at
			 a purchase price equal to, in excess of, or at a discount from the par amount
			 of the bond.
			(i)Treatment of
			 trust agreement earningsAmounts earned through the investment of
			 funds under the control of a trustee under a trust agreement described in
			 subsection (d) shall not be subject to Federal income tax.
			(j)Investment of
			 sinking fundsAny sinking fund established for the purpose of the
			 payment of principal on a qualified tribal school modernization bond shall be
			 invested in—
				(1)obligations issued
			 or guaranteed by the United States; or
				(2)such other assets
			 as the Secretary of the Treasury may allow, by regulation.
				4.Expansion of
			 incentives for tribal schoolsChapter 1 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following new subchapter:
			
				ZTribal school
				modernization provisions
					
						Sec. 1400U. Credit to holders of
				  qualified tribal school modernization bonds.
					
					1400U.Credit to
				holders of qualified tribal school modernization bonds
						(a)Allowance of
				creditIn the case of a taxpayer who holds a qualified tribal
				school modernization bond on a credit allowance date of such bond which occurs
				during the taxable year, there shall be allowed as a credit against the tax
				imposed by this chapter for such taxable year an amount equal to the sum of the
				credits determined under subsection (b) with respect to credit allowance dates
				during such year on which the taxpayer holds such bond.
						(b)Amount of
				credit
							(1)In
				generalThe amount of the credit determined under this subsection
				with respect to any credit allowance date for a qualified tribal school
				modernization bond is 25 percent of the annual credit determined with respect
				to such bond.
							(2)Annual
				creditThe annual credit determined with respect to any qualified
				tribal school modernization bond is the product of—
								(A)the applicable
				credit rate, multiplied by
								(B)the outstanding
				face amount of the bond.
								(3)Applicable
				credit rateFor purposes of paragraph (1), the applicable credit
				rate with respect to an issue is the rate equal to an average market yield (as
				of the date of sale of the issue) on outstanding long-term corporate
				obligations of similar ratings (as determined by the Secretary).
							(4)Special rule for
				issuance and redemptionIn the case of a bond which is issued
				during the 3-month period ending on a credit allowance date, the amount of the
				credit determined under this subsection with respect to such credit allowance
				date shall be a ratable portion of the credit otherwise determined based on the
				portion of the 3-month period during which the bond is outstanding. A similar
				rule shall apply when the bond is redeemed.
							(c)Limitation based
				on amount of tax
							(1)In
				generalThe credit allowed under subsection (a) for any taxable
				year shall not exceed the excess of—
								(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
								(B)the sum of the
				credits allowable under part IV of subchapter A (other than subpart C thereof,
				relating to refundable credits).
								(2)Carryover of
				unused creditIf the credit allowable under subsection (a)
				exceeds the limitation imposed by paragraph (1) for such taxable year, such
				excess shall be carried to the succeeding taxable year and added to the credit
				allowable under subsection (a) for such taxable year.
							(d)Qualified tribal
				school modernization bond; other definitionsFor purposes of this
				section—
							(1)Qualified tribal
				school modernization bond
								(A)In
				generalThe term qualified tribal school modernization
				bond means, subject to subparagraph (B), any bond issued as part of an
				issue under section 2(c) of the Indian School Construction Act, as in effect on
				the date of enactment of this section, if—
									(i)95
				percent or more of the proceeds of such issue are to be used for the
				construction, rehabilitation, or repair of a school facility funded by the
				Bureau of Indian Affairs of the Department of the Interior or for the
				acquisition of land on which such a facility is to be constructed with part of
				the proceeds of such issue,
									(ii)the bond is
				issued by an Indian tribe,
									(iii)the issuer
				designates such bond for purposes of this section, and
									(iv)the term of each
				bond which is part of such issue does not exceed 15 years.
									(B)National
				limitation on amount of bonds designated
									(i)National
				limitationThere is a national qualified tribal school
				modernization bond limitation for each calendar year. Such limitation
				is—
										(I)$200,000,000 for
				2007,
										(II)$200,000,000 for
				2008, and
										(III)$200,000,000 for
				2009.
										(ii)Allocation of
				limitationThe national qualified tribal school modernization
				bond limitation shall be allocated to Indian tribes by the Secretary of the
				Interior subject to the provisions of section 2 of the Indian School
				Construction Act, as in effect on the date of enactment of this section.
									(iii)Designation
				subject to limitation amountThe maximum aggregate face amount of
				bonds issued during any calendar year which may be designated under subsection
				(d)(1) with respect to any Indian tribe shall not exceed the limitation amount
				allocated to such government under clause (ii) for such calendar year.
									(iv)Carryover of
				unused limitationIf for any calendar year—
										(I)the limitation
				amount under this subparagraph, exceeds
										(II)the amount of
				qualified tribal school modernization bonds issued during such year, the
				limitation amount under this subparagraph for the following calendar year shall
				be increased by the amount of such excess. The preceding sentence shall not
				apply if such following calendar year is after 2010.
										(2)Credit allowance
				dateThe term credit allowance date means—
								(A)March 15,
								(B)June 15,
								(C)September 15,
				and
								(D)December
				15.
								Such term
				includes the last day on which the bond is outstanding.(3)BondThe
				term bond includes any obligation.
							(4)Indian
				tribeThe term Indian tribe has the meaning given
				the term Indian tribal government by section 7701(a)(40),
				including the application of section 7871(d). Such term includes any consortium
				of Indian tribes approved by the Secretary of the Interior.
							(e)Credit included
				in gross incomeGross income includes the amount of the credit
				allowed to the taxpayer under this section (determined without regard to
				subsection (c)) and the amount so included shall be treated as interest
				income.
						(f)Bonds held by
				regulated investment companiesIf any qualified tribal school
				modernization bond is held by a regulated investment company, the credit
				determined under subsection (a) shall be allowed to shareholders of such
				company under procedures prescribed by the Secretary.
						(g)Credits may be
				strippedUnder regulations prescribed by the Secretary—
							(1)In
				generalThere may be a separation (including at issuance) of the
				ownership of a qualified tribal school modernization bond and the entitlement
				to the credit under this section with respect to such bond. In case of any such
				separation, the credit under this section shall be allowed to the person who on
				the credit allowance date holds the instrument evidencing the entitlement to
				the credit and not to the holder of the bond.
							(2)Certain rules to
				applyIn the case of a separation described in paragraph (1), the
				rules of section 1286 shall apply to the qualified tribal school modernization
				bond as if it were a stripped bond and to the credit under this section as if
				it were a stripped coupon.
							(h)Treatment for
				estimated tax purposesSolely for purposes of sections 6654 and
				6655, the credit allowed by this section to a taxpayer by reason of holding a
				qualified tribal school modernization bonds on a credit allowance date shall be
				treated as if it were a payment of estimated tax made by the taxpayer on such
				date.
						(i)Credit may be
				transferredNothing in any law or rule of law shall be construed
				to limit the transferability of the credit allowed by this section through sale
				and repurchase agreements.
						(j)Credit treated
				as allowed under part IV of subchapter
				AFor purposes of subtitle F,
				the credit allowed by this section shall be treated as a credit allowable under
				part IV of subchapter A of this chapter.
						(k)ReportingIssuers
				of qualified tribal school modernization bonds shall submit reports similar to
				the reports required under section
				149(e).
						.
		5.Additional
			 provisions
			(a)Sovereign
			 immunityNothing in this Act or an amendment made by this Act
			 impacts, limits, or otherwise affects the sovereign immunity of the United
			 States or any State or Indian tribal government.
			(b)ApplicationThis
			 Act and the amendments made by this Act shall take effect on the date of
			 enactment of this Act with respect to bonds issued after December 31, 2006,
			 regardless of the status of regulations promulgated pursuant to this Act or an
			 amendment made by this Act.
			
